Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 4, 2022 has been considered.


	Drawings

The drawings were received on March 4, 2022.  These drawings are acceptable.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a system and method for seismic imaging of a subterranean geological formation comprising determining velocities of emitted seismic waves that form shingle waves and tail waves in a near surface region of the subterranean geological formation, and render, based on the determined velocities of the emitted seismic waves, a seismic image of at least a portion of the subterranean geological formation (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note Regarding 35 USC 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
While claims 1, 8, and 15 recite an abstract idea as discussed in the prior nonfinal office action, the abstract idea is integrated into a practical application of “render, based on the determined velocities of the emitted seismic waves, a seismic image of at least a portion of the subterranean geological formation from the generated wave-path”.
Accordingly, claims 1, 8, and 15 and their respective dependent claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19, and 20 are patent eligible under 35 USC 101.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Qin et al. (US 2020/0408943) discloses systems and methods for generating seismic images of subterranean features including: receiving raw seismic data of a subterranean formation (Abstract, lines 1-3). Qin et al. further discloses “velocity of these seismic waves depends on properties, for example, density, porosity, and fluid content of the medium through which the seismic waves are traveling” (paragraph 0035, lines 3-6). “As the seismic waves 214 contact interfaces between geologic bodies or 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 27, 2022